DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the grounds that the technical feature which exists between the Groups of claims does provide contribution over the prior art and there is no serious search burden.  This is not found persuasive because there is no discussion as to what the special technical feature that applicant alludes to that provides contribution over the prior art nor how the special technical feature set forth in the restriction requirement is wrong or not met by the prior art as set forth in the restriction.  Regarding search burden, applicant is reminded that the instant application is a national stage entry under 35 USC 371 and the burden of restriction is Unity of Invention. The examiner has properly shown that Kawakami teaches applicant’s technical feature common to groups I and II. As such, said special technical feature is considered to be neither novel nor inventive a posteriori over the prior art and therefore the instant groups lack Unity of Invention. See MPEP 1893.03 (d).  
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawakami et al. (JP 2008-020265 A) [IDS dated 06/03/2019], herein Kawakami.
The examiner has previously provided an English translation of JP 2008-020265 A.  The citations herein refer to the provided translation except for the Figs which are provided within the original document.

In regards to claim 1, Kawakami teaches an ornament for a watch [0001].  The ornament comprises a composite material including square or hexagonal cells filled with a metal coating [0007, 0017, 0051, Figs. 1-3].  The square or hexagonal cells of the reinforcement are made of the coating material (15) while the matrix material which is provided within the cells is the metal coating (14) [0017, Figs. 1-4].  The claim limitation defines the product by how the product was made.  Thus, claim is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having filled cells.  The reference suggests such a product.
 Kawakami discloses the claimed invention except the cells having a length between 0.5mm and 2mm. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have made the cells have a length between 0.5mm and 2mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	In regards to claim 2, Kawakami further teaches the material of the honeycomb structure comprises the coating layer (15) [0045, Figs. 1-3].  Kawakami  teaches the coating layer is polyurethane, i.e. a thermoplastic [0045, 0097].  
	
	In regards to claim 6, Kawakami further teaches the cells are hexagonal in shape [0102, Fig. 3].

In regards to claim 7, Kawakami discloses the claimed invention except the cells having a height between 0.5mm and 2mm. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have made the cells have a length between 0.5mm and 2mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al. (CN 107417296 A), herein Zhou.
The examiner has provided an English translation of CN 107417296 A. The citations herein refer to the provided translation except for the Figs which are provided within the original document.

In regards to claim 1, Zhou teaches a consumer electronic backplate structure [Pg. 2, lines 31-33, Fig. 2].  Zhou further teaches the backplate features a ceramic honeycomb structure in which the cells are filled with an epoxy resin [Pg. 3 lines 24-29].  The cells have a length of 0.5 mm to 10 mm [Pg. 3 lines 30-32].  This overlaps the claimed range.
Zhou differs from claim 1 by teaching the backplate for a consumer electronic without directly naming a timepiece element.  However, a watch is a consumer electronic and thus it would have been obvious to have designed the structure of Zhou as a backplate of a watch.  One would have been motivated to do so based on the toughness, abrasion resistance, as well as the ability to absorb impact energy on collision due to falling afforded by the structure [Abstract].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Zhou further teaches the honeycomb structure is a ceramic [Abstract, Pg. 2 lines 24-28].

In regards to claim 3, Zhou further teaches the honeycomb structure is filled with epoxy [Abstract, Pg. 2 lines 24-29, Pg. 5 lines 10-24, 28-29].

In regards to claim 6, Zhou further teaches the honeycomb structure has hexagonal cells [Pg. 6 lines 8-10].

In regards to claim 7, Zhou further teaches the honeycomb structure has cells with a height of 0.1 to 0.9 mm [Pg. 6 lines 8-10].  This overlaps the claimed range.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 107417296 A), herein Zhou, as applied to claim 1 above, and further in view of Kawakami et al. (JP 2008-020265 A) [IDS dated 06/03/2019], herein Kawakami.

In regards to claim 4, Zhou does not expressly teach that the epoxy filler material comprises an additive.
Kawakami teaches an ornament for a watch [0001].  The ornament comprises a composite material including square or hexagonal cells filled with a metal coating [0007, 0017, 0051, Figs. 1-3].  The square or hexagonal cells of the reinforcement are made of the coating material (15) while the matrix material which is provided within the cells is the metal coating (14) [0017, Figs. 1-4].  Kawakami teaches the coating layer is polyurethane, i.e. a thermoplastic [0045, 0097].  
	Kawakami further teaches that the coating layer may include colorants such as color formers, fluorescent substances, or phosphorescent substances or brighteners in order to improve the aesthetics of the structure [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the colorants such as color formers, fluorescent substances, or phosphorescent substances of Kawakami to the filler material of Zhou.  One would have been motivated to do so based upon the improved aesthetics provided by the addition to the epoxy resin.

In regards to claim 5, modified Zhou teaches the limitations of claim 4 as set forth above.  Based on the desired color sought, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added one or more colorants as well as fluorescent substances, or phosphorescent substances to the filler of Zhou to improve the aesthetics of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784